Frankenthaler, J
The provisions of the certificates and deposit agreement in this issue differ from those usually found in other issues. There is no provision that the title company may *148itself own or hold certificates and, in addition, the provisions of paragraph 17 of article V of the depositary agreement tend to indicate that it was not intended to permit the title company to become a certificate holder with the same rights as other certificate holders. The present motion for an adjudication that the certificates owned or claimed to be owned by the title company and/or the Superintendent of Insurance as liquidator are subordinate to those held by certificate holders is granted. Settle order.